Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are presented for examination.
As to claims 1 and 18, recitations of various circuits structured to perform various functions is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the first prong of the three-prong test since a circuit have structural meaning.

Drawings
Figures 37, 103 and 105 of the drawings are objected to because of the following informalities:  element 3702 of Fig. 37 “RECEIVE LIST OF POTENTIAL LEDS” should read -- RECEIVE LIST OF POTENTIAL LEADS--; the lack of word spacing “AMACHINE” in step 10302 and “OFMACHINES” in step 10502 of Fig. 103 and Fig. 105 respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 is objected to because the claim failed to provide proper indentations to segregate component and subcomponents of the component (i.e. controller and circuits of the controller). See MPEP 608.01(i).  

Priority
The present application is a continuation of PCT/US2019/030934 filed on 5/6/19, and claims benefit to priority of Provisional applications 62/667,550 filed on 5/6/18, 62/751,713 filed on 10/29/18 and 62/787,206 filed on 12/31/18. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of  determining 
This judicial exception does not integrate the judicial exception into a practical application. The determining and improving steps are recited so generically such that it amounts no more than mere instructions to apply the exception using or on a generic computing system/machine. Accordingly, this additional element does not integrate the abstract idea into a practical application because the recited machine(s) in which the determined resource served, a controller comprising circuits are recited so generically that they amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of machine(s) in which the determined resource served, a controller comprising circuits are recited so generically that they amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As to claims 2-11, these claims (i.e. interpreting and improving are treated as reading and analyzing a problem/task) are rejected with the same rationale as claim 12 above.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of  determining amount of resource to service tasks and adaptively improving an aggregated resource delivery which is a process that can be perform in the mind.  More specifically, the steps of “determining” and “improving” in the context of the claim encompass observing, analyzing and/or making a judgment/decision in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception does not integrate the judicial exception into a practical application. The determining and improving steps are recited so generically such that it amounts no more than mere instructions to apply the exception using or on a generic computing system/machine. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of machine(s) in which the determined resource served amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As to claims 13-17, these claims (i.e. interpreting and improving are treated as reading and analyzing a problem/task) are rejected with the same rationale as claim 12 above. 

As to claims 18-30, these claims are rejected for the same reason as claims 1-11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-19, 21 and 23-30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PG Pub. 2018/0113742 to Chung et al. (hereinafter Chung).

As to claim 1, Chung teaches the invention as claimed including a transaction-enabling system, comprising: 
 job requesting amount of resources such as computing power, storage, etc., to be provided by cluster node(s), paragraphs 20 and 37; plurality of jobs are submitted to be executed on a cluster system having clusters of nodes.  Each cluster node may include one or more CPUs, an amount of memory, an amount of storage space, and other computing elements, paragraphs 6 and 30; and 
a controller, comprising: 
a resource requirement circuit structured to determine an aggregated amount of the resource to service the at least one of the core task, the compute task, the energy storage task, the data storage task, and the networking task for each of the fleet of machines [a cluster management server may consult with the tuning server for projecting an amount of resources to execute the job based on job characteristics and classification.  The tuning server may further suggest a resource allocation configuration with consideration of the amount of available resources, paragraphs 16-17 and 33; projecting an amount of resources and suggesting a configuration for the projected amount of resources.  Suppose an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory, an aggregated amount of resources, is projected by a learning model.  Optimization for that amount of resources within the allocation space is aimed for a configuration that could achieve the goals.  For instance, 4 CPUs and 8 GB of memory may be allocated on a cluster node A, with the other 4 CPUs and 24 GB of ; and 
a resource distribution circuit structured to adaptively improve, in response to an aggregated associated resource capacity, an aggregated resource delivery of the resource between the core task, the compute task, the storage task and networking task for each machine of the fleet of machines [based at least in part on combined resource capacity of cluster nodes A and B as well as satisfying an objective function, the job is assigned to cluster nodes A and B and performance data and runtime job characteristics is recorded for optimization of the system in resource assignment, paragraph 20, lines 59-95; paragraphs 31 and 33; resource being bandwidth utilization, paragraph 16, lines 17-20]. 

Chung does not specifically teach aggregated resource delivery of the resource between other tasks and the energy storage task.  However, Chung disclosed job(s) of different type with different characteristics [paragraph 20].  Furthermore, energy storage task or computerized management of storage of energy is well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Chung’s system to process various types of jobs or tasks to extend the capability of Chung’s scheduling system.

As to claim 2, Chung teaches the invention substantially as claimed including wherein the resource comprises a compute resource [processing nodes in a cluster system may have different computing elements or resources, such as number of CPUs, the amount of memory, and the amount of storage space available.  The computing elements in each processing node, such as 

As to claim 4, Chung teaches the invention substantially as claimed including wherein the resource comprises a network resource [resource being bandwidth utilization, paragraph 16, lines 17-20].
 
As to claim 6, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit is further structured to adaptively improve the aggregated resource delivery in response to one of a quality and an output associated with the core task for each machine of the fleet of machines [node capabilities/performance/resource availabilities assessed individually and in combination to satisfy the objective function referring to other performance metrics and performance data and runtime job characteristics of executed job is recorded for optimization of the system in resource assignment, paragraph 20, lines 59-95].  

As to claim 7, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit is further structured to adaptively improve the aggregated resource delivery in response to an aggregated one of a quality and an output associated with the core task for the fleet of machines [node capabilities/performance/resource availabilities assessed individually and in combination to satisfy the objective function referring to other performance 

As to claim 8, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit is further structured to interpret a resource transferability value between at least two machines of the Page 1167 of 1171Attorney Docket No. SFTX-0004-U19 fleet of machines, and to adaptively improve the aggregated resource delivery further in response to the resource transferability value [distribution of job resource requirement partially among cluster nodes such as nodes A and B such that the capabilities/performance/resource availabilities assessed individually and in combination of the nodes to satisfy the objective function, such that the objective function referring to other performance metrics and performance data and runtime job characteristics of executed job is recorded for optimization of the system in resource assignment, paragraph 20].

As to claims 15 and 27, these claims are rejected for the same reason as claim 8 above.

As to claim 9, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit is further structured to adaptively improve the aggregated resource delivery in response to a cost of operation of each machine of the fleet of machines [node capabilities/performance/resource availabilities assessed individually and in combination to be consumed/used (i.e. cost of capacity usage) or to satisfy the objective function referring to other 

As to claim 10, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit is further structured to adaptively improve the aggregated resource delivery in response to an aggregated cost of operation of the fleet of machines [node capabilities/performance/resource availabilities assessed individually and in combination to be consumed/used (i.e. cost of capacity usage) or to satisfy the objective function referring to other performance metrics and performance data and runtime job characteristics of executed job is recorded for optimization of the system in resource assignment, paragraph 20, lines 59-95].  

As to claim 11, Chung teaches the invention substantially as claimed including wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component [tuning/optimizing configuration of resources for job from a learning model, tuning algorithms, machine learning methods (artificial neural network paragraphs 3, 19, 24, 41 and 45-47]. 

As to claims 12-17, these claims are rejected for the same reason as claims 1 and 6-10 above. 

As to claims 18-19, 21 and 23-30, these claims are rejected for the same reason as claims 1-2, 4, 6-11 above. 

Claims 3, 5, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chung as applied to claims 1 and 18 above, in view of US PG Pub. 2016/0380911 Bhandaru et al. (hereinafter Bhandaru).

As to claims 3 and 5, Chung does not specifically teach wherein the aggregated associated resource capacity comprises an energy capacity for an energy resource; and, an energy storage capacity for an energy storage resource. However, Bhandaru teaches allocable resources being compute, storage, networking as well as power, energy and energy storage resources [paragraph, 16] with respective capacities [paragraph 71, lines 4-5].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of cloud resource management of Bhandaru with Chung because both are in the same field of endeavor of resource management.

As to claims 20 and 22, these claims are rejected for the same reason as claims 3 and 5 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub. 2006/0195715 directs to reallocation/transfer of resources between virtual machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QING YUAN WU/Primary Examiner, Art Unit 2199